NO. 12-17-00262-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                         §        APPEAL FROM THE
IN THE INTEREST OF G.N.,
                                                         §        COUNTY COURT AT LAW
A CHILD
                                                         §        CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
        C.N. appeals the termination of his parental rights. In three issues, he challenges the
legal sufficiency of the trial court’s termination order. We affirm.


                                                 BACKGROUND
        C.N. and E.L.1 are the parents of G.N. On August 15, 2016, the Department of Family
and Protective Services (the Department) filed an original petition for protection of G.N., for
conservatorship, and for termination of C.N.’s and E.L.’s parental rights. The Department was
appointed temporary managing conservator of the child, and the parents were appointed
temporary possessory conservators with limited rights and duties.
        At the conclusion of the trial on the merits, the jury found, by clear and convincing
evidence, that C.N.’s parental rights should be terminated. The trial court found, by clear and
convincing evidence, that C.N. had engaged in one or more of the acts or omissions necessary to
support termination of his parental rights under subsections (D), (E), and (O) of Texas Family
Code section 161.001(b)(1). The trial court also found that termination of the parent-child
relationship between C.N. and G.N. was in the child’s best interest. Based on these findings, the
          1
            The trial court found that E.L., the mother, executed an unrevoked or irrevocable affidavit of voluntary
relinquishment of parental rights to G.N., found that termination between E.L. and G.N. was in the child’s best
interest, and ordered that the parent-child relationship between E.L. and G.N. be terminated. The mother is not a
party to this appeal.
trial court ordered that the parent-child relationship between C.N. and G.N. be terminated. This
appeal followed.


                                       SUFFICIENCY OF THE EVIDENCE
         In his first, second, and third issues, C.N. argues that the evidence is legally insufficient
to support the jury’s finding that his parental rights to G.N. should be terminated under
subsections (D), (E), and (O) of Texas Family Code section 161.001(b)(1). A no evidence
complaint is preserved through one of the following: (1) a motion for instructed verdict; (2) a
motion for judgment notwithstanding the verdict; (3) an objection to the submission of the issue
to the jury; (4) a motion to disregard the jury’s answer to a vital fact issue; or (5) a motion for
new trial. T.O. Stanley Boot Co., Inc. v. Bank of El Paso, 847 S.W.2d 218, 220 (Tex. 1992);
see also In re D.J.J., 178 S.W.3d 424, 426-27 (Tex. App.—Fort Worth 2005, no pet.). C.N. did
not make an objection to the submission of the issue to the jury, file a postverdict motion to
preserve his legal sufficiency complaint, or file a motion for new trial. Therefore, C.N. has
waived his complaint regarding the legal sufficiency of the evidence to support the jury’s
findings. See In re D.J.J., 178 S.W.3d at 426-27. Accordingly, we overrule C.N.’s first, second,
and third issues.2
                                                   DISPOSITION
         Having overruled all of C.N.’s issues, we affirm the trial court’s judgment.


                                                                         JAMES T. WORTHEN
                                                                            Chief Justice

Opinion delivered December 13, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)



         2
           C.N. makes no claim that failure to preserve error was unjustifiable or the result of ineffective assistance
of counsel. See In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005). Moreover, he does not challenge the factual
sufficiency of the evidence to support the jury’s findings under subsections (D), (E), and (O) of Texas Family Code
section 161.001(b)(1). Nor, on appeal, does C.N. challenge the legal or factual sufficiency of the evidence to
support the jury’s finding that termination of his parental rights was in the best interest of the child.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 13, 2017


                                         NO. 12-17-00262-CV


                             IN THE INTEREST OF G.N., A CHILD


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2016-08-0539)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.